Exhibit 10.34

November 24, 2014

Mahesh Sundaram

RE: Employment with Immersion Corporation

Dear Mahesh:

This offer supersedes the offer dated September 25, 2014 and is intended to
clarify certain terms of your position and assignment for Immersion.

Immersion Corporation (the “Company” or “Immersion”) is pleased to present an
offer to you, for the position of Vice President, Worldwide OEM Sales on the
terms set forth in this agreement, effective upon your acceptance by execution
of a counterpart copy of this letter where indicated below.

Reporting Duties and Responsibilities. In this position, you will be reporting
to Victor Viegas, President and CEO. This role will be based in the US and we
anticipate that you will initially be assigned to the China office through June
2015. As this is a worldwide role, we expect that your responsibilities will
require you to travel frequently.

Salary and Benefits. Your annual base salary of $320,000, is payable in
accordance with the Company’s customary payroll practice, which is bi-weekly.
For payment purposes, the bi-weekly amount is $12,307.70. This offer is for a
full-time, salaried, exempt position. Our Company’s focal reviews are normally
conducted in January at which time your performance will be evaluated. You will
also receive the Company’s standard employee benefits package. A copy of our
current benefits package is enclosed. Please note that the Company’s benefit
package is subject to change at any time.

In addition, you will be eligible to participate in the company’s 2014 Executive
Incentive Plan (EIP) with an annual target of 60%. Details of the EIP will be
made available to you within the first 30 days of your hire. You will also
receive an expatriate premium allowance of $9375 per month for the first eight
(8) months of your employment with Immersion. The allowance will be paid to you
in equal installments of $4,687.50 every two weeks in the normal payroll cycle..
Should you leave voluntarily within the first year of employment the expatriate
premium allowance will be subject to repayment on a prorated basis.

Stock Options. Effective upon board approval, the Company will grant you an
option to purchase 200,000 shares of the Company’s Common Stock and 50,000
shares of RSUs pursuant to the Company’s stock option plan and standard grant
agreement. All options will have an exercise price that will be equal to the
fair market value of the Company’s Common Stock on the 10th business day in the
month following the month of your start date. The options will become
exercisable over a four-year exercise schedule with 25% of the shares vesting at
the end of your first twelve months of service, and with an additional 2.083%
vesting per month thereafter, at the close of each month during which you remain
employed with the Company. The RSUs will become exercisable over a three-year
vesting schedule on an annual basis.

Change of Control Benefits. Subject to the approval of the Compensation
Committee of the Board, the Company will enter into the Retention and Ownership
Change Event Agreement.

Other Benefits. In order to ensure your successful transition to Immersion for
you and your family, the Company will offer the following assistance. Where
possible, Immersion will pay the fees directly to a third party provider.

 

  •   Housing assistance up to $1500 per month for an apartment in Shanghai
through June 2015.

  •   Payment of $9000 per month living allowance for the period November 2014 –
June 2015 while you reside in Beijing.



--------------------------------------------------------------------------------

  •   If required, reimbursement of school tuition fees to your employer in the
amount up to $55,500.

  •   A company provided car and driver, cost of which would be no more than
$5000 per month for the period November 2014 – June 2015 while you reside in
Beijing.

  •   Immigration assistance with the company’s outside legal counsel.

  •   A supplemental benefits policy for you and your family while you remain in
Beijing.

Relocation Assistance. The Company will provide you with the following
relocation assistance for your move from Beijing to the US. Benefits will be
paid upon your move to California.

 

  •   Relocation assistance for you and your family’s move from Beijing to
California not to exceed $25,000. This includes movement of household goods and
storage of your household goods.

  •   A one-time moving allowance for incidentals in the amount of $25,000.

  •   Air transportation for you and your family from Beijing to California.

  •   30 days temporary living expenses upon your move to California.

Background Investigation. This offer is contingent upon a satisfactory
background investigation. This agreement may be revoked in the event the results
of the investigation do not meet Immersion’s requirements.

Confidential Information. As an employee of the Company, you will have access to
certain Company confidential information and you may during the course of your
employment, develop certain information or inventions that will be the property
of the Company. To protect the interest of the Company, you will need to sign
the Company’s standard “Employee Inventions and Confidentiality Agreement” as a
condition of your employment. A copy of the agreement is attached for your
review. We wish to impress upon you that we do not wish you to bring with you
any confidential or proprietary material of any former employer or to violate
any other obligation to your former employers.

At-Will Employment. While we look forward to a long and profitable relationship,
should you decide to accept our offer, you will be an at-will employee of the
Company, which means the employment relationship can be terminated by either of
us for any reason at any time. Any statements or representations to the contrary
(and indeed, any statements contradicting any provision in this letter) should
be regarded by you as ineffective. Further, your participation in any stock
option or benefit program is not to be regarded as assuring you of continuing
employment for any particular period of time.

Authorization to Work. The Immigration Reform and Control Act of 1986 requires
you, within three business days of hire, to present documentation demonstrating
that you have authorization to work in the United States. Acceptable
documentation is shown on the form titled List of Acceptable Documents. Please
bring the appropriate documentation to the new employee orientation on your
first day of employment. If you have questions about this requirement, which
applies to U.S. citizens and non-U.S. citizens alike, please contact our Human
Resources department.

Term of Offer. This offer will expire at the close of business on 9/26/14. Upon
acceptance of this offer, please sign the enclosed copy of this letter in the
space indicated and return it to me. Your signed acceptance below will become
our binding agreement with respect to the subject matter of this letter,
superseding in their entirety all other or prior agreements by you with the
Company as to the specific subjects of this letter, and will be binding upon and
inure to the benefit of our respective successors and assigns, and heirs,
administrators and executors, will be governed by California law, and may only
be amended in writing signed by you and the Company.



--------------------------------------------------------------------------------

We are excited and pleased to have you join the Immersion team in this exciting
role and we look forward to a mutually beneficial working relationship.

 

Sincerely,

/s/ Janice Passarello

Janice Passarello

Vice President, Human Resources

Agreed and Accepted

I agree to and accept employment with Immersion Corporation on the terms and
conditions set forth in this agreement.

 

/s/ Mahesh Sundaram

11/24/2014                     Mahesh Sundaram Date

Anticipated Start Date: October 27, 2014